Title: Madison’s Draft of Robert Smith to John Armstrong, 5 July 1810
From: Madison, James,Smith, Robert
To: Armstrong, John


Genl A.
Departmt. of State July 5. 1810
I avail myself of the oppy. by Mr.  to forward copies of my several letters lately written to you; & to add the present.
The arrival of the J. Adams brought your letters of the following dates . From that of the 16th. April, it appears that the seizures of Amn. property lately made, had been followed up by its actual sale, & that the proceeds had been deposited in the Emperors Caisse prive. You have presented in such just colours the enormity of the outrage, that I have only to signify to you that the P entirely approves the step taken by you, & that he does not doubt that it will be followed by yourself, or the person succeeding to the duty, with any further interpositions which may be deemed advisable. He instructs you, particularly, to make the F Govt. sensible of the deep impression made here by so signal an aggression on the principles of justice & of good faith, & to demand every reparation of which the case is susceptible. If it be not the purpose of the F. Govt. to renoun⟨ce⟩ every idea of friendly adjustment with the U. S. it wd. seem impossible but that a reconsideration of this violent proceeding, must lead to a redress of it, as a preliminary to a general accomodation of the differences between the two Nations.
At the date of the last communications from Mr. P. he had not obtained from the B. Govt. an acceptance of the condition on which the F. Govt. was willing to concur in putting an end to all the illegal Edicts of both agst. our neutral commerce. Should he have afterwards succeeded, you will of course on receiving the fact, immediately claim from the F. G. the fulfilment of its promise; and by transmitting it to Mr. P. co-operate with him in compleating the removal of all the illegal obstructions to our commerce.
Among the documents now sent, is another copy of the Act of Congs. repealing the non-intercourse law; but authorizing a renewal of it, agst. G. B. in case F shall repeal her Edicts; & G. B. refuse to follow the example; & vice versa. You have been already informed that the P. is ready to exercise the power vested in him for such a purpose, as soon as the occasion shall arise. Should the other experiment in the hands of Mr. P. have failed, you will make the Act of Congs. and the disposition of the P. the subject of a formal communication to the F. Govt. and it is not easy to conceive any grounds even specious on which the overture specified in the Act can be declined.
If the non-intercourse law, in any of its modifications, was objectionable to the Emperor of the French, that law no longer exists.
If he be ready, as has been declared in the letter of the D. de Cadore of Feby. 14, to do justice to the U. S. in the case of a pledge on their part, not to submit to the B. Edicts, the opportunity for making good the declaration is now furnished. Instead of submission, the P. is ready, by renewing the Non-intercourse agst. G. B. to oppose to her orders in Council a measure of a character, which ought to satisfy every reasonable expectation. Should it be necessary for you to meet the question, whether the non-intercourse will be renewed agst. G. B. in case she should not comprehend in a repeal of her Edicts, her Blockades, not consistent with the L. of Nations, you may, if found necessary, let it be understood that a repeal of the illegal Blockades, prior to the Berlin Decree, namely that of May 1806, will be included in the condition required of G. B.: that particular blockade having been avowed to be comprehended in & of course identified with the orders in Council.
With respect to Blockades, of subsequent date or not agst. France, you will press the reasonableness of leaving them, together with future blockades not warranted by pub. law, to be proceeded agst. by the U. S in the manner they may chuse to adopt. As has been heretofore stated to you, a satisfactory provision for restoring the property lately surprized & seized by the order or at the instance of the F. Govt. must be combined with a repeal of the F Edicts, with a view to a non-intercourse with G. B.: such a provision being an indispensible evidence of the just purposes of F. towards the U. S. And you will moreover be careful, in arranging such a provision for that particular case of spoliations, not to weaken the ground on which a redress of others may be justly pursued.
If the Act, in legalizing a free trade with both the Belligts.; witht. guarding agst. Bsh. interruptions of it with F. whilst F. can not materially interrupt it with G. B, be complained of as leaving the trade on the worst possible footing for F. & on the best possible one for G. B, the F G. may be reminded of the other feature of the Act which puts it in their own power to obtain either an interruption of our trade with G. B. or a re⟨call⟩ of her interruption of it with F.
Among the considns. which belong to this subject it may be remarked, that it might have been reasonably ⟨ex⟩pected by the U. S. that a repeal of the F. decrees, would have resulted from the B. Order in Council of Apl. 1809. This order, expressly revoked the preceding orders of Novr. 1807 heretofore urged by F. in justification of her Decrees, & was not only different in its extent and in its details, but was essentially different in its policy & object. The object of the orders of 1807, was by cutting off all commercial supplies, to retort on her Enemies, the distress, which the French Decree was intended to inflict on G. B. The object of the Order of Apl. 1809. was if not avowedly, most certainly, not to deprive F. of such supplies; but by arresting those from neutral sources, to favor a surreptitious monopoly to B. Traders. In order to counteract this object, it was the manifest interest of F. to have favored the rival & cheaper supplies thro’ neutrals; instead of which she has co-operated with the monopolizing views of G. B. by a rigorous exclusion of neutrals from her ports. She has in fact reversed the operation originally professed by her Decrees. Instead of annoying her enemy, at the expence of a friend, she annoys a friend for the benefit of her enemy.
Should the F. Govt. accede to the overture contained in the Act of Congs. by repealing or so modifying its Decrees as that they will cease to violate our neutral rights, you will transmit the repeal properly authenticated, to Mr. P. by a special messenger if necessary; and hasten & ensure the receipt of it here, by engaging a vessel if no equivalent conveyance shd. offer, to bring it directly from F. and sending several copies to Mr. P. to be forwarded from B. Ports.
